Order filed May 21, 2012




                                                   In The

                               Fourteenth Court of Appeals
                                           NO. 14-11-00041-CR


                                 DONNIE RAY PEARSON, Appellant

                                                      V.

                                   THE STATE OF TEXAS, Appellee


                                On Appeal from the 185th District Court
                                         Harris County, Texas
                                    Trial Court Cause No. 1286988


                                                  ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibits #161 and #162 (DVD).

       The clerk of the 185th District Court is directed to deliver to the Clerk of this court the original
of State's Exhibits #161 and #162 (DVD), on or before June 01, 2012. The Clerk of this court is
directed to receive, maintain, and keep safe this original exhibit; to deliver it to the justices of this court
for their inspection; and, upon completion of inspection, to return the original of State's Exhibits #161
and #162 (DVD), to the clerk of the 185th District Court.



                                                   PER CURIAM